Exhibit 10.1

 

NETRATINGS, INC.

 

AMENDED AND RESTATED
1998 STOCK PLAN

 

1.                                       Purposes of the Plan.  The purposes of
this Stock Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees, Directors and Consultants and to promote the success of the Company’s
business.  Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant.  Other Awards may also be offered under the Plan.

 

2.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                  “Administrator” means the Board or any of
its Committees as shall be administering the Plan in accordance with Section 4
hereof.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of stock option plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

 

(c)                                  “Award” means, individually or
collectively, a grant under this Plan of Options, Stock Appreciation Rights,
Stock Purchase Rights, Restricted Stock or Restricted Stock Units, in each case
subject to the terms of this Plan.

 

(d)                                 “Award Agreement” means either (i) a written
agreement entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under this Plan or (ii) a written
statement issued by the Company to a Participant describing the terms and
provisions of such Award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Committee” means a committee of Directors
appointed by the Board in accordance with Section 4 hereof.

 

(h)                                 “Common Stock” means the Common Stock of the
Company.

 

(i)                                     “Company” means NetRatings, Inc., a
Delaware corporation.

 

1

--------------------------------------------------------------------------------


 

(j)                                     “Consultant” means any person who is
engaged by the Company or any Parent or Subsidiary to render consulting or
advisory services to such entity.

 

(k)                                  “Director” means a member of the Board of
Directors of the Company.

 

(l)                                     “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

(m)                               “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.  For purposes of Incentive Stock Options, no such leave may
exceed ninety days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 181st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(o)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination;
or

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Administrator.

 

(p)                                 “Freestanding SAR” means an SAR that is
granted independently of any Options, as described in Section 13.

 

(q)                                 “Grant Price” means the price established at
the time of grant of an SAR pursuant to Section 13, used to determine whether
there is any payment due upon exercise of the SAR.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Incentive Stock Option” or “ISO” means
an Option intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

(s)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(t)            “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(u)                                 “Option” means a stock option granted
pursuant to the Plan.

 

(v)                                 “Option Agreement” means a written or
electronic agreement between the Company and an Optionee evidencing the terms
and conditions of an individual Option grant.  The Option Agreement is subject
to the terms and conditions of the Plan.

 

(w)                               “Option Exchange Program” means a program
whereby outstanding Options are exchanged for Options with a lower exercise
price.

 

(x)                                   “Optioned Stock” means the Common Stock
subject to an Option or a Stock Purchase Right.

 

(y)                                 “Optionee” means the holder of an
outstanding Option or Stock Purchase Right granted under the Plan.

 

(z)                                   “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(aa)                            “Participant” means any eligible individual to
whom an Award is made under this Plan.

 

(bb)                          “Period of Restriction” means the period when
Restricted Stock is subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon occurrence of
other events as determined by the Committee, in its discretion), as provided in
Section 12 below.

 

(cc)                            “Plan” means this Amended and Restated 1998
Stock Plan.

 

(dd)                          “Restricted Stock” means shares of Common Stock
acquired pursuant to, and subject to the terms and conditions set forth in,
Section 12 below.

 

(ee)                            “Restricted Stock Unit” means an Award granted
to a Participant pursuant to Section 12, except no Shares are actually awarded
to the Participant on the date of grant.

 

3

--------------------------------------------------------------------------------


 

(ff)                                “Section 16(b)” means Section 16(b) of the
Securities Exchange Act of 1934, as amended.

 

(gg)                          “Service Provider” means an Employee, Director or
Consultant.

 

(hh)                          “Share” means a share of the Common Stock, as
adjusted in accordance with Section 14 below.

 

(ii)                                  “Stock Appreciation Right” or “SAR” means
an Award, designated as an SAR, pursuant to the terms of Section 13 hereof.

 

(jj)                                  “Stock Purchase Right” means a right to
purchase Common Stock pursuant to Section 11 below.

 

(kk)                            “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

(ll)                                  “Tandem SAR” means an SAR that is granted
in connection with a related Option pursuant to Section 13 hereof, the exercise
of which shall require forfeiture of the right to purchase a Share under the
related Option (and when a Share is purchased under the Option, the Tandem SAR
shall similarly be cancelled).

 

3.                                       Stock Subject to the Plan.

 

(a)                                  In General.  Subject to the provisions of
Section 14 of the Plan, the maximum aggregate number of Shares which may be
subject to Awards under the Plan is 8,465,000 Shares.  The Shares may be
authorized but unissued, or reacquired Common Stock.

 

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated).  However, Shares that have actually been issued under the Plan,
upon exercise of either an Option or Stock Purchase Right, shall not be returned
to the Plan and shall not become available for future distribution under the
Plan, except that if Shares acquired pursuant to a Stock Purchase Right are
subsequently repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan.  If any
Restricted Stock, Restricted Stock Units or SARs are subsequently forfeited or
expire, then the Shares underlying such Awards shall be available for future
grants under the Plan.

 

(b)                                 Net Issuance of Restricted Stock.  For
purposes of this Plan, unless the Committee determines otherwise, the Company
shall satisfy its liability for applicable withholding taxes with respect to an
issuance of Restricted Stock by retaining a sufficient number of Shares of
Restricted Stock that it would otherwise deliver on a particular vesting date
equal to the amount of any withholding taxes due on such vesting date.  The net
amount of Shares to be delivered on a vesting date shall equal the total number
of Shares otherwise

 

4

--------------------------------------------------------------------------------


 

deliverable to the Participant on such vesting date, less such number of Shares
equal to the Fair Market Value of such withholding taxes (as determined in the
Committee’s sole discretion).  For purposes of Section 3(a) hereof, only the net
amount of Shares delivered on a vesting date shall count towards the maximum
aggregate Share awards under this Plan.  In the Committee’s sole discretion,
similar net issuance provisions may be applied to the issuance of Shares
pursuant to Awards of Restricted Stock Units or SARs.

 

4.                                       Administration of the Plan.

 

(a)                                  Administrator.  The Plan shall be
administered by the Board or a Committee appointed by the Board, which Committee
shall be constituted to comply with Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan and, in the case of a Committee, the specific duties
delegated by the Board to such Committee, and subject to the approval of any
relevant authorities, the Administrator shall have the authority in its
discretion:

 

(i)                                     to determine the Fair Market Value;

 

(ii)                                  to select the Service Providers to whom
Awards may from time to time be granted hereunder;

 

(iii)                               to determine the number of Shares to be
covered by each such Award granted hereunder;

 

(iv)                              to approve forms of agreement for use under
the Plan;

 

(v)                                 to determine the terms and conditions of any
Award granted hereunder.  Such terms and conditions include, but are not limited
to, the exercise price, the time or times when Awards may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

 

(vi)          to determine whether and under what circumstances an Option may be
settled in cash under subsection 9(e) instead of Common Stock;

 

(vii)                           to reduce the exercise price of any Option to
the then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option has declined since the date the Option was granted;

 

(viii)                        to initiate an Option Exchange Program;

 

5

--------------------------------------------------------------------------------


 

(ix)                                to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of qualifying for preferred tax treatment
under foreign tax laws;

 

(x)                                   to allow Optionees to satisfy withholding
tax obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option or Stock Purchase Right that number of Shares
having a Fair Market Value equal to the amount required to be withheld.  The
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined.  All elections by
Optionees to have Shares withheld for this purpose shall be made in such form
and under such conditions as the Administrator may deem necessary or advisable;
and

 

(xi)           to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan.

 

(c)                                  Effect of Administrator’s Decision.  All
decisions, determinations and interpretations of the Administrator shall be
final and binding on all Participants.

 

5.                                       Eligibility.

 

(a)                                  Awards may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.

 

(b)                                 Each Option shall be designated in the
Option Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 5(b), Incentive Stock Options shall be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

 

(c)                                  Neither the Plan nor any Award shall confer
upon any Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor shall it interfere in
any way with his or her right or the Company’s right to terminate such
relationship at any time, with or without cause.

 

(d)                                 No Employee shall be granted, in any fiscal
year of the Company, Options and Stock Purchase Rights to purchase more than
500,000 Shares. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14.

 

6.                                       Term of Plan.  The Plan was originally
adopted by the Board on January 30, 1998.  It shall continue in effect until
January 30, 2008, unless sooner terminated under Section 16 of the Plan.

 

6

--------------------------------------------------------------------------------


 

7.                                       Term of Option.  The term of each
Option shall be stated in the Option Agreement; provided, however, that the term
shall be no more than ten (10) years from the date of grant thereof.  In the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

 

8.                                       Option Exercise Price and
Consideration.

 

(a)                                  The per share exercise price for the Shares
to be issued upon exercise of an Option shall be such price as is determined by
the Administrator, but shall be subject to the following:

 

(i)                                     In the case of an Incentive Stock Option

 

(A)                         granted to an Employee who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.

 

(B)                           granted to any other Employee, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

 

(ii)                                  In the case of a Nonstatutory Stock Option

 

(A)                         granted to a Service Provider who, at the time of
grant of such Option, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the exercise price shall be no less than 110% of the Fair Market Value per Share
on the date of grant.

 

(B)                           granted to any other Service Provider, the per
Share exercise price shall be no less than 85% of the Fair Market Value per
Share on the date of grant.

 

(iii)                               Notwithstanding the foregoing, Options may
be granted with a per Share exercise price other than as required above pursuant
to a merger or other corporate transaction.

 

(b)                                 The consideration to be paid for the Shares
to be issued upon exercise of an Option, including the method of payment, shall
be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant).  Such consideration may
consist of (1) cash, (2) check, (3) promissory note, (4) other Shares which
(x) in the case of Shares acquired upon exercise of an Option, have been owned
by the Optionee for more than six months on the date of surrender, and (y) have
a Fair Market Value on the date of surrender equal to the aggregate exercise
price of the Shares as to which such Option shall be exercised, (5)

 

7

--------------------------------------------------------------------------------


 

consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, or (6) any combination
of the foregoing methods of payment.  In making its determination as to the type
of consideration to accept, the Administrator shall consider if acceptance of
such consideration may be reasonably expected to benefit the Company.

 

9.                                       Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder. Any Option granted hereunder shall be exercisable according to the
terms hereof at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement.  Except in the case of
Options granted to Officers, Directors and Consultants, Options shall become
exercisable at a rate of no less than 20% per year over five (5) years from the
date the Options are granted.  Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence.  An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

(b)                                 Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, such Optionee may
exercise his or her Option within such period of time as is specified in the
Option Agreement (of at least thirty (30) days) to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of the Option as set forth in the Option Agreement).  In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination.  If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan. 
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement (of at least six (6) months) to the extent the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement).  In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination.  If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan.  If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

(d)                                 Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised within such period of time
as is specified in the Option Agreement (of at least six (6) months) to the
extent that the Option is vested on the date of death (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement) by the Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance.  In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for twelve
(12) months following the Optionee’s termination.  If, at the time of death, the
Optionee is not vested as to the entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan.  If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(e)                                  Buyout Provisions.  The Administrator may
at any time offer to buy out for a payment in cash or Shares, an Option
previously granted, based on such terms and conditions as the Administrator
shall establish and communicate to the Optionee at the time that such offer is
made.

 

10.                                 Non-Transferability of Options and Stock
Purchase Rights.  The Options and Stock Purchase Rights may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.

 

11.                                 Stock Purchase Rights.

 

(a)                                  Rights to Purchase.  Stock Purchase Rights
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan and/or cash awards made outside of the Plan.  After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing or electronically of the terms,
conditions and restrictions related to the offer, including the number of Shares
that such person shall be entitled to purchase, the price to be paid, and the
time within which such person must accept such offer.  The terms of the offer
shall comply in all respects with Section 260.140.42 of Title 10 of the
California Code of Regulations.  The offer shall be accepted by execution of a
Share purchase agreement in the form determined by the Administrator.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Repurchase Option.  Unless the Administrator
determines otherwise, the Share purchase agreement shall grant the Company a
repurchase option exercisable upon the voluntary or involuntary termination of
the purchaser’s service with the Company for any reason (including death or
disability).  The purchase price for Shares repurchased pursuant to the Share
purchase agreement shall be the original price paid by the purchaser and may be
paid by cancellation of any indebtedness of the purchaser to the Company.  The
repurchase option shall lapse at such rate as the Administrator may determine. 
Except with respect to Shares purchased by Officers, Directors and Consultants,
the repurchase option shall in no case lapse at a rate of less than 20% per year
over five (5) years from the date of purchase.

 

(c)                                  Other Provisions.  The Share purchase
agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.

 

(d)                                 Rights as a Shareholder.  Once the Stock
Purchase Right is exercised, the purchaser shall have rights equivalent to those
of a shareholder and shall be a shareholder when his or her purchase is entered
upon the records of the duly authorized transfer agent of the Company.  No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date the Stock Purchase Right is exercised, except as provided
in Section 14 of the Plan.

 

12.                                 Restricted Stock.

 

(a)                                  Grant of Restricted Stock or Restricted
Stock Units. Subject to the terms and provisions of the Plan, the Committee, at
any time and from time to time, may grant Restricted Stock and/or Restricted
Stock Units to Participants in such amounts as the Committee shall determine. 
Restricted Stock Units shall be similar to Restricted Stock except that no
Shares are actually awarded to the Participant on the date of grant.

 

(b)                                 Restricted Stock or Restricted Stock Unit
Agreement. Each Restricted Stock and/or Restricted Stock Unit grant shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares of Restricted Stock or the number of Restricted Stock Units
granted, and such other provisions as the Committee shall determine. 
Notwithstanding anything in this Section 12 to the contrary, delivery of Shares
pursuant to an Award of Restricted Stock or Restricted Stock Units shall be made
no later than 2-1/2 months after the close of the Company’s first taxable year
in which such Shares are no longer subject to a risk of forfeiture (within the
meaning of Section 409A of the Code).

 

(c)                                  Transferability. Except as provided in this
Plan or an Award Agreement, the Restricted Stock and/or Restricted Stock Units
granted herein may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units, until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be available
during his

 

10

--------------------------------------------------------------------------------


 

lifetime only to such Participant, except as otherwise provided in an Award
Agreement or at any time by the Committee.

 

(d)                                 Other Restrictions. The Committee shall
impose such other conditions and/or restrictions on any Restricted Stock granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Unit.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Restricted Stock in the Company’s possession until
such time as all conditions and/or restrictions applicable to such Shares have
been satisfied or lapse.

 

Except as otherwise provided in this Section 12, Restricted Stock covered by
each Restricted Stock Award shall become freely transferable by the Participant
after all conditions and restrictions applicable to such Shares have been
satisfied or lapse (including satisfaction of any applicable tax withholding
obligations), and Restricted Stock Units shall be paid in cash, Shares, or a
combination of cash and Shares as the Committee in its sole discretion shall
determine.

 

(e)                                  Certificate Legend. In addition to any
legends placed on certificates pursuant to Section 12(d), each certificate
representing Restricted Stock granted pursuant to the Plan may bear a legend
such as the following or as otherwise determined by the Committee in its sole
discretion:

 

“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the NetRatings, Inc. 1998 Stock Plan,
and in the associated Award Agreement. A copy of the Plan and such Award
Agreement may be obtained from NetRatings, Inc.”

 

(f)                                    Voting Rights. Unless otherwise
determined by the Committee and set forth in a Participant’s Award Agreement, to
the extent permitted or required by law, as determined by the Committee,
Participants holding Restricted Stock granted hereunder may be granted the right
to exercise full voting rights with respect to those Shares during the Period of
Restriction. A Participant shall have no voting rights with respect to any
Restricted Share Units granted hereunder.

 

(g)                                 Termination of Employment. Each Award
Agreement shall set forth the extent to which the Participant shall have the
right to retain Restricted Stock following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with

 

11

--------------------------------------------------------------------------------


 

each Participant, need not be uniform among all Restricted Stock issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination.

 

(h)                                 Section 83(b) Election. The Committee may
provide in an Award Agreement that the Award of Restricted Stock is conditioned
upon the Participant making or refraining from making an election with respect
to the Award under Section 83(b) of the Code. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

13.                                 Share Appreciation Rights

 

(a)                                  Grant of SARs. Subject to the terms and
conditions of the Plan, SARs may be granted to Participants at any time and from
time to time as shall be determined by the Committee. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs. 
Notwithstanding the foregoing, SARs may be granted only if Shares are traded on
an established securities market at the date of grant.

 

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price shall
be: (i) based on 100% of the Fair Market Value of the Shares on the date of
grant, (ii) set at a premium to the Fair Market Value of the Shares on the date
of grant, or (iii) indexed to the Fair Market Value of the Shares on the date of
grant, with the index determined by the Committee, in its discretion; provided,
however, the Grant Price on the date of grant must be at least equal to 100% of
the Fair Market Value of the Shares on the date of grant. The Grant Price of
Tandem SARs shall be equal to the exercise price of the related Option.

 

(b)                                 SAR Agreement. Each SAR Award shall be
evidenced by an Award Agreement that shall specify the Grant Price, the term of
the SAR, and such other provisions as the Committee shall determine.

 

(c)                                  Term of SAR. The term of an SAR granted
under the Plan shall be determined by the Committee, in its sole discretion, and
except as determined otherwise by the Committee and specified in the SAR Award
Agreement, no SAR shall be exercisable later than the tenth anniversary date of
its grant. Notwithstanding the foregoing, for SARs granted to Participants
outside the United States, the Committee has the authority to grant SARs that
have a term greater than ten years.

 

(d)                                 Exercise of Freestanding SARs. Freestanding
SARs may be exercised upon whatever terms and conditions the Committee, in its
sole discretion, imposes.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Exercise of Tandem SARs. Tandem SARs may be
exercised for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
A Tandem SAR may be exercised only with respect to the Shares for which its
related Option is then exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than 100% of the excess
of the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised over the exercise price of the underlying ISO; (c)
the Tandem SAR may be exercised only when the Fair Market Value of the Shares
subject to the ISO exceeds the exercise price of the ISO; (d) the Tandem SAR may
be exercised only when the underlying ISO is eligible to be exercised; and (e)
the Tandem SAR is transferable only when the underlying ISO is transferable, and
under the same conditions.

 

(f)                                    Payment of SAR Amount.  SARs granted
under this Plan shall be payable only in Shares.  Upon the exercise of an SAR, a
Participant shall be entitled to receive payment from the Company such number of
Shares determined by multiplying:

 

(i)                                     The excess of the Fair Market Value of a
Share on the date of exercise over the Grant Price; by

 

(ii)                                  The number of Shares with respect to which
the SAR is exercised.

 

Such product shall then be divided by the Fair Market Value of a Share on the
date of exercise.  The resulting number (rounded down to the next whole number)
is the number of Shares to be issued to the Participant upon exercise of an SAR.

 

(g)                                 Termination of Employment. Each Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the SAR following termination of the Participant’s employment
with or provision of services to the Company, its Parent, and/or its
Subsidiaries, as the case may be.  Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all SARs issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

 

(h)                                 Nontransferability of SARs. Except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, all SARs granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant. With respect
to those SARs, if any, that are permitted to be transferred to another
individual, references in the Plan to exercise of the SAR by the Participant or
payment of any amount to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.

 

13

--------------------------------------------------------------------------------


 

(i)                                     Other Restrictions. The Committee shall
impose such other conditions and/or restrictions on any Shares received upon
exercise of a SAR granted pursuant to the Plan as it may deem advisable or
desirable. These restrictions may include, but shall not be limited to, a
requirement that the Participant hold the Shares received upon exercise of a SAR
for a specified period of time.

 

14.                                 Adjustments Upon Changes in Capitalization,
Merger or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Award and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Awards have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Award, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company.  The conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Option or Stock Purchase Right
until fifteen (15) days prior to such transaction as to all of the Optioned
Stock covered thereby, including Shares as to which the Option or Stock Purchase
Right would not otherwise be exercisable.  In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option or Stock Purchase Right shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated.  To the extent it has not been previously
exercised, an Option or Stock Purchase Right will terminate immediately prior to
the consummation of such proposed action.

 

(c)                                  Merger or Asset Sale.  In the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Award shall be
assumed or an equivalent award substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the Award, the
Participant shall fully vest in all such Awards.  If an Award which is an Option
or Stock Purchase Right becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee in writing or electronically that the
Option or Stock

 

14

--------------------------------------------------------------------------------


 

Purchase Right shall be fully exercisable for a period of fifteen (15) days from
the date of such notice, and the Option or Stock Purchase Right shall terminate
upon the expiration of such period.  For the purposes of this paragraph, an
Award shall be considered assumed if, following the merger or sale of assets,
the substituted award confers the right to purchase or receive, for each Share
underlying such Award immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received for each
Share underlying such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

15.                                 Time of Granting Awards.  The date of grant
of an Award shall, for all purposes, be the date on which the Administrator
makes the determination granting such Award, or such other date as is determined
by the Administrator.  Notice of the determination shall be given to each
Service Provider to whom an Option or Stock Purchase Right is so granted within
a reasonable time after the date of such grant.

 

16.                                 Amendment and Termination of the Plan.

 

(a)                                  Amendment and Termination.  The Board may
at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Shareholder Approval.  The Board shall
obtain shareholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company.  Termination of the Plan shall not affect
the Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

17.                                 Conditions Upon Issuance of Shares.

 

(a)                                  Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Option unless the exercise of such Option
and the issuance and delivery of such Shares shall comply with Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Option, the Administrator may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without

 

15

--------------------------------------------------------------------------------


 

any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.

 

18.                                 Inability to Obtain Authority.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

19.                                 Reservation of Shares.  The Company, during
the term of this Plan, shall at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

20.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted.  Such shareholder approval shall be obtained
in the degree and manner required under Applicable Laws.

 

21.                                 Information to Optionees and Purchasers. 
The Company shall provide to each Optionee and to each individual who acquires
Shares pursuant to the Plan, not less frequently than annually during the period
such Optionee or purchaser has one or more Options or Stock Purchase Rights
outstanding, and, in the case of an individual who acquires Shares pursuant to
the Plan, during the period such individual owns such Shares, copies of annual
financial statements.  The Company shall not be required to provide such
statements to key employees whose duties in connection with the Company assure
their access to equivalent information.

 

22.                                 Withholding Taxes.  The Company shall have
the right to withhold from wages or other amounts otherwise payable to the
Participant, or otherwise require the Participant to pay, any federal, state,
local or foreign income taxes, withholding taxes, or employment taxes required
to be withheld by law or regulations (“Withholding Taxes”) arising as a result
of the grant or vesting of any Award, or any other taxable event occurring
pursuant to the Plan or any Award Agreement.  If, notwithstanding the foregoing,
the Participant shall fail to actually or constructively make such tax payments
as are required, the Company (or its affiliates) shall, to the extent permitted
by law, have the right to deduct any such Withholding Taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such Withholding Taxes.

 

16

--------------------------------------------------------------------------------


 

NETRATINGS, INC.

 

AMENDED AND RESTATED 1998 STOCK PLAN

 

FORM OF RESTRICTED STOCK AGREEMENT

 

The attached Notice of Grant of Restricted Stock (the “Notice”), signed by the
Participant as of the date set forth therein (the “Effective Date”), sets forth
the number of Shares of Restricted Stock granted and the vesting schedule.

 

I.                                         AGREEMENT

 

1.                                       Grant of Restricted Stock.  This
Restricted Stock Agreement (the “Agreement”) represents a grant to the
Participant named in the Notice of the number of Shares of Restricted Stock set
forth in the Notice.  This grant of Restricted Stock is subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  Subject to
Section 16(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Restricted Stock Agreement, the terms and
conditions of the Plan shall prevail.  Capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.

 

2.                                       Vesting Period.

 

(a)                                  In General.  Subject to the terms of this
Agreement and the Plan, Shares of Restricted Stock granted hereby shall vest as
indicated in the Notice.  Except as set forth in the Notice, if the
Participant’s provision of services to the Company ceases before the last
vesting date set forth in the Notice, all Shares of Restricted Stock granted
hereby that are unvested as of the date provision of services ceases shall be
forfeited. For the specified vesting to occur on any vesting date set forth
therein, the Participant must be continuously employed by the Company or any of
its affiliates from the Effective Date through such vesting date.

 

(b)                                 No Partial Vesting.  Except as may be set
forth in Section 14 of the Plan (addressing adjustments that might occur upon
certain change of control transactions), in no event shall a Participant have
any rights to the Shares of Restricted Stock granted hereunder:  (i) prior to
the date such Shares vest pursuant to the vesting schedule set forth in the
Notice; or (ii) with respect to any partial Share.

 

(c)                                  Issuance of Restricted Stock.  As soon as
practicable after the date of this Agreement, the Company shall cause to be
transferred on the books of the Company, Shares registered in the name of the
Company, as nominee for the Participant, evidencing the Restricted Stock covered
by this Agreement, but subject to forfeiture to the Company retroactive to the
date of grant, if the Notice is not duly executed by the Participant and timely
returned to the Company.  Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock, the share certificates representing
such Restricted Stock shall be held in custody by the Company or its designee.

 

3.                                       Voting Rights.  All Shares of
Restricted Stock issued hereunder, whether vested or unvested, shall have full
voting rights accorded to outstanding Shares.

 

1

--------------------------------------------------------------------------------


 

4.                                       Dividend Rights.

 

(a)                                  Cash Dividends.  The Participant shall be
entitled to receive any cash dividends paid with respect to Shares of Restricted
Stock granted hereunder.

 

(b)                                 Non-Cash Dividends.  Any stock dividends or
other distributions or dividends of property other than cash with respect to
Shares of Restricted Stock granted hereunder shall be subject to the same
forfeiture restrictions and restrictions on transferability as apply to the
Restricted Stock with respect to which such property was paid.

 

5.                                       Death.  In the event a Participant dies
while employed by the Company or any of its affiliates, any unvested Shares of
Restricted Stock held by such Participant shall immediately revert to the Plan.

 

6.                                       Disability.  In the event a Participant
ceases to perform services of any kind (whether as an employee or Director) for
the Company or any of its affiliates due to permanent and total disability, all
unvested Shares of Restricted Stock held by such Participant shall immediately
revert to the Plan.

 

7.                                       Non-Transferability of Restricted
Stock.  Prior to the date a Share of Restricted Stock vests hereunder, such
Share of Restricted Stock granted hereby may not be transferred in any manner.

 

8.                                       Section 83(b) Election.   If the
Participant makes the election contemplated by Section 83(b) of the Code (a
“Section 83(b) Election”) (or any similar provision of federal, state or local
law) with respect to the Restricted Stock awarded hereunder, the Participant
shall provide the Company with a copy of such election within 30 days after the
date of this Agreement (or such earlier date required by law).

 

9.                                       No Tax Advice.  Participant hereby
acknowledges that the Company has not provided any tax advice in connection with
his or her participation in the Plan.  Participant understands and acknowledges
that the Section 83(b) Election is valid only if made within 30 days after the
date of this Agreement.  Participant will consult with his or her own tax
advisors with respect to any tax consequences relating to an award of Restricted
Stock and participation in the Plan.

 

10.                                 Entire Agreement; Governing Law.  The Plan
and this Restricted Stock Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.  This agreement is governed by the internal substantive laws
but not the choice of law rules of California.

 

11.                                 No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE

 

2

--------------------------------------------------------------------------------


 

COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED SHARES OF
RESTRICTED STOCK HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH IN THE NOTICE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE
OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Shares of Restricted Stock granted hereby subject to all of the terms and
provisions thereof.  Participant has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Agreement
and the Plan.  Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated in the Notice.

 

12.                                 Withholding Taxes.  The Company shall have
the right to withhold from wages or other amounts otherwise payable to the
Participant, or otherwise require the Participant to pay, any federal, state,
local or foreign income taxes, withholding taxes, or employment taxes required
to be withheld by law or regulations (“Withholding Taxes”) arising as a result
of the grant of any Award, the vesting of Shares of Restricted Stock, the
transfer of any Shares of Restricted Stock, the making of an election under
Section 83(b) (or any similar provision) of the Code, or any other taxable event
occurring pursuant to the Plan, this Agreement or the Notice.  If,
notwithstanding the foregoing, the Participant shall fail to actually or
constructively make such tax payments as are required, the Company (or its
affiliates) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
Withholding Taxes.  The Company, in its sole discretion, may satisfy its
liability for the Withholding Taxes by retaining a sufficient number of Shares
of Restricted Stock that it would otherwise deliver on a particular vesting date
equal to the amount of any Withholding Taxes due on such vesting date.  For
purposes of the preceding sentence, the net amount of Shares to be delivered on
a vesting date shall equal the total number of Shares otherwise deliverable to
the Participant on such vesting date (pursuant to Section 2 hereof and the
Notice), less such number of Shares equal to the Fair Market Value of such
Withholding Taxes (as determined in the Company’s sole discretion).

 

3

--------------------------------------------------------------------------------